Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on March 04, 2021.
3.	In view of the amendment filed on 03/04/2021, claims 1, 13 and 20 has been amended and claim 11 has been cancelled.
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 03/04/2021 claims 1-10 and 12-20 (renumbered as claim 1-19) are allowed.
					Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
	In the examiner’s non-final office action dated on 12/10/2020, claims 1-20 were rejected under 35 U.S.C. 103(a) based primarily on US 8,719,286 to Xing et al and US 2017/0262204 A1 to Donemann et al.
	Claimed invention is directed towards a method for indexing backup storage of virtual machines for searching, comprising: generating file metadata of the virtual machine when performing a backup of a virtual machine; storing a backup copy of the virtual machine and the file metadata of the virtual machine on a storage system; and retrieving, by an indexing machine, the file metadata from the storage system at intervals thereby synchronizing the file metadata with the backup copy, wherein the retrieving is independent of and decoupled from the performing of the backup of the virtual machine, the file metadata to be used for searching for files within the backup of the virtual machine.
	The prior art of record US 8,719,286 to Xing et al and US 2017/0262204 A1 to Donemann et al, do not teach, show or suggest the feature of retrieving, by an indexing machine, the file metadata from the storage system at intervals thereby synchronizing the file metadata with the backup copy, wherein the retrieving is independent of and decoupled from the performing of the backup of the virtual machine, the file metadata to be used for searching for files within the backup of the virtual machine in combination with other claimed features.
An updated search of prior art in domains (EAST, Google, Google Scholar and ip.com) has been conducted.  The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element highlighted above with the elements presented in each of the independent claims 1, 13 and 20.               
The dependent claims 2-10 and 12 depending on independent claim 1, dependent claims 14-19 depending on independent claim 13 are also distinct from the prior art for the same reasons.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167